                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

Reggie Mandell Williams,                    )
                                            )       Civil Action No. 6:18-cv-00405-TMC
                      Plaintiff,            )
                                            )
       vs.                                  )              ORDER
                                            )
Cash America and Roger Iverson,             )
                                            )
                      Defendants.           )
                                            )

       Plaintiff, proceeding pro se, filed this civil action alleging that his former

employer, Defendant Cash America, and a “Market Manager” at Cash America,

Defendant Iverson, discriminated against him because of his race, in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.1

(ECF No. 1). On May 9, 2018, Defendants Cash America and Iverson filed

Motion to Dismiss for Failure to State a Claim or, in the alternative Motion to Stay

Pending Arbitration. (ECF No. 30). Plaintiff filed multiple responses, (ECF Nos.

49, 50), and Defendants replied 53. (ECF No. 53). Plaintiff subsequently filed a

sur reply. (ECF No. 54).

        In accordance with 28 U.S.C. § 636(b)(1)(A) and Local Civil Rule

73.02(B)(2)(g), D.S.C., this matter was referred to a magistrate judge for pretrial

handling. Before the court is the magistrate judge’s Report and Recommendation

1
 Plaintiff’s Complaint also asserted allegations against “Brain Brook,” a regional manager for
Cash America. (ECF No. 1). Defendant Brook was dismissed from this case by court order on
July 26, 2018. (ECF No. 58).

                                                1
(“Report”), which recommends that the court grant Defendants’ Motion to Dismiss

in part. (ECF No. 61 at 12). Specifically, the magistrate judge recommends that the

Motion to Dismiss be granted with prejudice as to Defendant Iverson and granted

as to any claims against Defendant Cash America predating September 12, 2016.

Id. The magistrate judge recommends that the court deny the Motion to Dismiss

“in all other respects.” Id. Additionally, the magistrate judge recommends that this

court grant the alternative motion to compel arbitration and dismiss the case

against Cash America without prejudice pending arbitration. Id. Plaintiff was

advised of his right to file objections to the Report. Id. at 13. Plaintiff filed a

document on October 23, 2018, asking the court to allow his case to proceed to

trial. (ECF No. 64).

      The Report has no presumptive weight and the responsibility to make a final

determination in this matter remains with this court. See Mathews v. Weber, 423

U.S. 261, 270-71 (1976). In the absence of objections, this court is not required to

provide an explanation for adopting the Report. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a

district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).


                                         2
      As noted, after the magistrate judge issued the Report in this case, Plaintiff

filed a document asking that the court allow his case to proceed to trial. (ECF No.

64). To the extent that this request could be liberally construed as an objection to

the magistrate judge’s recommendation that this case be sent to arbitration, the

court notes that Plaintiff does not give any argument as to why arbitration should

not be compelled, and, therefore, is not a specific objection. Additionally, this

document does not mention, reference or address the Report in any way.

Although documents filed pro se are “to be liberally construed,” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (internal quotation marks omitted), courts are not

required to “conjure up questions never squarely presented to them,” Beaudett v.

City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985). Because Plaintiff’s post-

Report filing does not present any specific objections to the Report, the court

declines further consideration of its content.

                                  I. CONCLUSION

      After a thorough review of the Report and the record in this case, the court

adopts the magistrate judge's Report (ECF No. 61) and incorporates it herein.

Accordingly, the court GRANTS in part and denies in part Defendants’ Motion

to Dismiss (ECF No. 30). Specifically, the Motion to Dismiss is granted with

prejudice as to Defendant Iverson and is granted as to any claims against Cash

America predating September 12, 2016. The Motion is denied in all other respects.


                                           3
Furthermore, the alternative Motion to Stay Pending Arbitration (ECF No. 30) is

GRANTED in part and DENIED in part. To the extent that the Motion to Stay

Pending Arbitration seeks to compel arbitration, the motion is granted. However,

the motion is denied in all other respects, because the court finds it appropriate to

dismiss without prejudice the case against Cash America pending arbitration,

because the only remaining claims are arbitrable.2 Accordingly, the remaining

claims against Defendant Cash America are DISMISSED without prejudice

pending arbitration.

       IT IS SO ORDERED.

                                                              s/Timothy M. Cain
                                                              Timothy M. Cain
                                                              United States District Judge

November 19, 2018
Anderson, South Carolina

                           NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this order pursuant to

Rules 3 and 4 of the Federal Rules of Appellate Procedure.

2
  See Choice Hotels Int’l v. BSR Tropicana Resort, Inc., 252 F.3d 707, 709 – 10 (4th Cir. 2001)
(stating that “dismissal is a proper remedy when all of the issues presented in a lawsuit are
arbitrable”); Rock v. Solar Rating & Cert. Corp., No. 8:17-cv-3401-DCC-JDA, 2018 WL
3750617 (D.S.C. July 23, 2018) (stating that ordinarily, a court “must stay an action pending
arbitration of any arbitrable claims, with the exception that it may instead dismiss an action if all
claims asserted are arbitrable”); Bribson v. SSC Sumter East Operating Co., LLC, No. 3:13-cv-
02819-MGL, 2014 WL 3749317, at *2 (D.S.C. July 29, 2014) (stating that “the Fourth Circuit
has also found that when all the issues presented in a lawsuit are subject to mandatory and
binding arbitration, dismissal of the action, rather than the ‘mandatory’ stay required by 9 U.S.C.
§ 3 is a proper remedy”).

                                                 4
